         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JOHN HENRY DAWSON, JR.,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 119-067

                  JOHN M. PERKINS, Investigator, and RICHMOND
                  COUNTY SHERIFF OFFICE,

                                        Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated October 7, 2019 adopting the Magistrate Judge's Report and

                     Recommendation as the Court's opinion and overruling Plaintiff's objections, that Plaintiff's

                     Amended Complaint is dismissed without prejudice. Plaintiff's remaining motions are denied as

                     moot. This case stands closed.




            10/07/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
